--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ohr Pharmaceutical, Inc. 10-Q [ohr-10q_063011.htm]
 
Exhibit 10.21
 
OHR PHARMACEUTICAL, INC.
 
COMMON STOCK PURCHASE WARRANT
 
 

Warrant No. [     ]  [          ] Warrants

 
VOID AFTER 5:00 P.M. NEW YORK CITY TIME
ON [         ]
 
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
 
Ohr Pharmaceutical, Inc., a Delaware corporation (the “Company”), having its
principal office as of the date hereof at 489 5th Avenue, 28th Floor, New York,
NY 10017, hereby certifies that, for value received, [              ], or
registered assigns, is entitled, subject to the terms and conditions set forth
below, to purchase from the Company at any time on or from time to time after
the Commencement Date (as defined below), and before 5:00 P.M., New York City
time, on [           ] (the “Expiration Date”), up to [              ] fully
paid and non-assessable shares of Common Stock (as defined below), at the
initial Purchase Price per share (as defined below) of [$    ].  The number of
such shares of Common Stock and the Purchase Price per share are subject to
adjustment as provided in Section 5.


Background.  The Company agreed to issue warrants to purchase an aggregate of up
to [           ] shares of Common Stock (subject to adjustment as provided
herein) (the “Warrants”), in partial consideration for services rendered in
connection with general scientific consulting.
 


1. Definitions.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
“Aggregate Purchase Price” has the meaning set forth in Section 3.1.
 
“Blue Sky Laws” means any state securities or “blue sky” laws.
 
 
 

--------------------------------------------------------------------------------

 
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.
 
 “Company” includes the Company and any corporation which shall succeed to or
assume the obligations of the Company hereunder. The term "corporation" shall
include an association, joint stock company, business trust, limited liability
company or other similar organization.
 
“Common Stock” means the Company’s Common Stock, $.0001 par value per share,
authorized as of the date hereof, and any stock of any class or classes (however
designated) hereafter authorized upon reclassification thereof, which, if the
Board of Directors declares any dividends or distributions, has the right to
participate in the distribution of earnings and assets of the Company after the
payment of dividends or other distributions on any shares of capital stock of
the Company entitled to a preference and in the voting for the election of
directors of the Company.
 
“Delivery Date” has the meaning set forth in Section 4.
 
“Exchange Act” means the Securities Exchange Act of 1934 as the same shall be in
effect at the time.
 
“Holder” means any record owner of Warrants or Underlying Securities.
 
“Market Price” means, for one share of Common Stock at any date (i) if the
principal trading market for the Common Stock is an exchange, the average of the
closing sale prices per Share for the last twenty (20) previous trading days in
which a sale was reported, as officially reported on any consolidated tape, (ii)
if the principal market for such securities is the over-the-counter market, the
average of the closing sale prices per Share on the last twenty (20)  previous
trading days in which a sale was reported as set forth by Nasdaq or, (iii) if
the security is not listed on an exchange or Nasdaq, the average of the closing
sale prices per share on the last twenty (20) previous trading days in which a
sale was reported as set forth in the National Quotation Bureau sheet listing
such securities for such days.  Notwithstanding the foregoing, if there is no
reported closing sale price, as the case may be, reported on any of the twenty
(20)  trading days preceding the event requiring a determination of Market Price
hereunder, then the Market Price shall be the average of the high bid and asked
prices for the last ten previous trading days in which a sale was reported; and
if there is no reported high bid and asked prices, as the case may be, reported
on any of the ten trading days preceding the event requiring a determination of
Market Price hereunder, then the Market Price shall be determined in good faith
by resolution of the Board of Directors.  The Market Price of Other Securities,
if any, shall be determined in the same manner as Common Stock.
 
“Nasdaq” means the Nasdaq Global Market or Nasdaq Capital Market.
 
“Notice” has the meaning set forth in Section 21.
 
 
 

--------------------------------------------------------------------------------

 
 
“Original Issue Date” means [            ].
 
“Other Securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other Person (corporate or otherwise) which the
Holders of the Warrants at any time shall be entitled to receive, or shall have
received, upon the exercise of the Warrants, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 5 or 6.
 
"Permitted Transfer" means a transfer by a Holder (i) by gift to his or her
spouse or to the siblings, lineal descendants, or parents of such Holder or of
his or her spouse or to any entity of which such Person or Persons are the sole
beneficiaries; (ii) in the case of any Holder that is a trust, to a successor
trustee or trustees of any trust established for one or more of the persons
specified in clause (i) above; and (iii) upon the death of a Holder who is a
natural person, to such Holder's heirs, executors, administrators, testamentary
trustees, legatees or beneficiaries
 
“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity, any university or
similar institution, or any government or any agency or instrumentality or
political subdivision thereof.
 
“Purchase Price per share” means [$    ] per share, as may be adjusted from time
to time in accordance with Section 5 or 6.
 
“Registered” and “Registration” refer to a registration effected by filing a
registration statement in compliance with the Securities Act, to permit the
disposition of Underlying Securities issued or issuable upon the exercise of
Warrants, and any post-effective amendments and supplements filed or required to
be filed to permit any such disposition.
 
“Securities Act” means the Securities Act of 1933 as the same shall be in effect
at the time.
 
“Underlying Securities” means any Common Stock or Other Securities issued or
issuable upon exercise of Warrants.
 
“Warrant” means, as applicable, (i) the Warrants dated as of the date hereof,
originally issued by the Company to [            ] of which this Warrant is one,
evidencing rights to purchase up to a maximum of [            ] shares of Common
Stock, and all Warrants issued upon transfer, division or combination of, or in
substitution for, any thereof (all Warrants shall at all times be identical as
to terms and conditions and date, except as to the number of shares of Common
Stock for which they may be exercised) or (ii) each right as set forth in this
Warrant to purchase one share of Common Stock, as adjusted from time to time in
accordance with Section 5 or 6.
 
2. Sale or Exercise Without Registration.  If, at the time of any exercise,
transfer or surrender for exchange of a Warrant or of Underlying Securities
previously issued upon the exercise of Warrants, such Warrant or Underlying
Securities shall not be registered under the Securities Act, the Company may
require, as a condition of allowing such exercise, transfer or exchange, that
the Holder or transferee of such Warrant or Underlying Securities, as the case
may be, furnish to the Company an opinion of counsel, reasonably satisfactory to
the Company, to the effect that such exercise, transfer or exchange may be made
without registration under the Securities Act and without registration or
qualification under any applicable Blue Sky Laws.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Exercise of Warrant.
 
3.1. Exercise in Full.  Subject to the provisions hereof, this Warrant may be
exercised by the Holder hereof by surrender of this Warrant, with the form of
subscription at the end hereof duly executed by such Holder, to the Company at
its principal office as set forth at the head of this Warrant (or such other
location as the Company from time to time may advise the Holder in writing),
accompanied by payment, in cash or by certified or official bank check payable
to the order of the Company, in the amount obtained (the “Aggregate Purchase
Price”) by multiplying (a) the number of shares of Common Stock then  issuable
upon exercise of this Warrant by (b) the Purchase Price per share on the date of
such exercise.
 
3.2. Partial Exercise.  Subject to the provisions hereof, this Warrant may be
exercised in part by surrender of this Warrant in the manner and at the place
provided in Section 3.1 except that the amount payable by the Holder upon any
partial exercise shall be the amount obtained by multiplying (a) the number of
shares of Common Stock designated by the Holder in the subscription at the end
hereof by (b) the Purchase Price per share on the date of such exercise.  Upon
any such partial exercise, the Company at its expense shall forthwith issue and
deliver to or upon the order of the Holder hereof a new Warrant or Warrants of
like tenor, in the name of the Holder hereof or as such Holder (upon payment by
such Holder of any applicable transfer taxes and subject to the provisions of
Section 2) may request, calling in the aggregate on the face or faces thereof
for the number of shares of Common Stock equal to the number of such shares
issuable prior to such partial exercise of this Warrant minus the number of such
shares designated by the Holder in the subscription at the end hereof.
 
3.3. Company to Reaffirm Obligations.  The Company shall, at the time of any
exercise of this Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights
(including, without limitation, any right to registration of the Underlying
Securities, if any) to which such Holder shall continue to be entitled after
such exercise in accordance with the provisions of this Warrant; provided,
however, that if the Holder of this Warrant shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
such Holder any such rights.
 
3.4. Certain Exercises.  If an exercise of this Warrant is to be made in
connection with a registered public offering or sale of the Company, such
exercise may, at the election of the Holder, be conditioned on the consummation
of the public offering or sale of the Company, in which case such exercise shall
not be deemed effective until the consummation of such transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Delivery of Stock Certificates, etc., on Exercise; Buy-In.
 
4.1. Delivery of Certificates.  As soon as practicable after the exercise of
this Warrant in full or in part, and in any event within ten Business Days
thereafter (the “Delivery Day”), the Company at its own expense (including the
payment by it of any applicable issue taxes) shall cause to be issued in the
name of and delivered to the Holder hereof, or as such Holder (upon payment by
such Holder of any applicable transfer taxes and subject to the provisions of
Section 2) may direct, a certificate or certificates for the number of fully
paid and non-assessable shares of Common Stock or Other Securities to which such
Holder shall be entitled upon such exercise, plus, in lieu of any fractional
share to which such Holder would otherwise be entitled, cash equal to such
fraction multiplied by the then current Market Price of one full share.
 
4.2. Issuance of Certificates.  If the Company fails to deliver to the Holder a
certificate or certificates representing the Underlying Securities by the third
(3rd) trading day following the Delivery Date (or such longer or shorter time is
then required by the SEC regulations on the settlement of trades), then the
Holder will have the right to rescind such exercise. Nothing herein shall limit
a Holder's right to pursue any other remedies available to it hereunder, at law
or in equity including, without limitation, a decree of specific performance or
injunctive relief with respect to the Company's failure to timely deliver
certificates representing Underlying Securities upon exercise of the Warrant as
required pursuant to the terms hereof.
 
5. Adjustment for Stock Splits; Dividends.  The number and kind of securities
purchasable upon the exercise of this Warrant and the Purchase Price shall be
subject to adjustment from time to time upon the happening of any of the
following.  In case the Company shall (i) pay a dividend in shares of Common
Stock or make a distribution in shares of Common Stock to holders of its
outstanding Common Stock, (ii) subdivide its outstanding shares of Common Stock
into a greater number of shares, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock, then the number
of Underlying Securities purchasable upon exercise of this Warrant immediately
prior thereto shall be adjusted so that the Holder shall be entitled to receive
the kind and number of Underlying Securities or other securities of the Company
which it would have owned or have been entitled to receive had such Warrant been
exercised in advance thereof Upon each such adjustment of the kind and number of
Underlying Securities or other securities of the Company which are purchasable
hereunder, the Holder shall thereafter be entitled to purchase the number of
Underlying Securities or other securities resulting from such adjustment at a
Purchase Price per share or other security obtained by multiplying the Purchase
Price per share in effect immediately prior to such adjustment by the number of
Underlying Securities purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Underlying Securities or other
securities of the Company resulting from such adjustment.  An adjustment made
pursuant to this paragraph shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Reorganization, Consolidation, Merger, etc.  In case the Company shall
reorganize its capital, reclassify its capital stock, consolidate or merge with
or into another corporation (where the Company is not the surviving corporation
or where there is a change in or distribution with respect to the Common Stock
of the Company), or sell, transfer or otherwise dispose of its property, assets
or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then the Holder shall have the right thereafter to receive upon
exercise of this Warrant, the number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event.  In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of Underlying
Securities for which this Warrant is exercisable which shall be as nearly
equivalent as practicable to the adjustments provided for in this Section
6.  For purposes of this Section 6, “common stock of the successor or acquiring
corporation” shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock.  The
foregoing provisions of this Section 6 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.
 
7. Further Assurances; Reports.  The Company shall take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and non-assessable shares of Underlying Securities upon the
exercise of all Warrants from time to time outstanding.  For so long as the
Holder holds this Warrant, the Company shall deliver to the Holder
contemporaneously with delivery to the holders of Common Stock, a copy of each
report of the Company delivered to such holders.
 
8. Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the Underlying Securities, the Company shall, at its expense,
promptly cause its Chief Financial Officer to compute such adjustment or
readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, and the number of
shares of Common Stock or Other Securities outstanding or deemed to be
outstanding.  The Company shall forthwith mail a copy of each such certificate
to the Holder.
 
9. Notices of Record Date, etc.  In the event of
 
 
 

--------------------------------------------------------------------------------

 
 
(a) any taking by the Company of a record of its stockholders for the purpose of
determining the stockholders thereof who are entitled to receive any dividend or
other distribution, or any right to subscribe for, purchase or otherwise acquire
any shares of stock of any class or any other securities or property, or to
receive any other right, or for the purpose of determining stockholders who are
entitled to vote in connection with any proposed capital reorganization of the
Company, any reclassification or recapitalization of the capital stock of the
Company or any transfer of all or substantially all the assets of the Company to
or consolidation or merger of the Company with or into any other Person, or
 
(b) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,
 
then and in each such event the Company shall mail or cause to be mailed to each
Holder of a Warrant a notice specifying (i) the date on which any such record is
to be taken for the purpose of such dividend, distribution or right, and stating
the amount and character of such dividend, distribution or right and (ii) the
date on which any such reorganization, reclassification, recapitalization,
transfer, consolidation, merger, dissolution, liquidation or winding-up is to
take place, and the time, if any, as of which the Holders of record of
Underlying Securities shall be entitled to exchange their shares of Underlying
Securities for securities or other property deliverable upon such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, dissolution, liquidation or winding-up.  Such notice shall be mailed at
least 20 days prior to the date therein specified.
 
10. Reservation of Stock, etc., Issuable on Exercise of Warrants.  The Company
shall at all times on and after the filing of the Restated Certificate reserve
and keep available, solely for issuance and delivery upon the exercise of the
Warrants, all shares of Common Stock (or Other Securities) from time to time
issuable upon the exercise of the Warrants.
 
11. Listing on Securities Exchanges; Registration; Issuance of Certain
Securities. In furtherance and not in limitation of any other provision of this
Warrant, if the Company at any time shall list any Common Stock (or Other
Securities) on any national securities exchange or Nasdaq, the Company shall, at
its expense, simultaneously list the Underlying Securities from time to time
issuable upon the exercise of the Warrants on such exchange or Nasdaq, upon
official notice of issuance.
 
12. Exchange of Warrants.  Subject to the provisions of Section 2, upon
surrender for exchange of this Warrant, properly endorsed, to the Company, as
soon as practicable (and in any event within three Business Days) the Company at
its own expense shall issue and deliver to or upon the order of the Holder
thereof a new Warrant or Warrants of like tenor, in the name of such Holder or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face or faces thereof for the number
of shares of Common Stock called for on the face of this Warrant so surrendered.
 
 
 

--------------------------------------------------------------------------------

 
 
13. Replacement of Warrants.  Upon receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of any such loss, theft or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company at its expense shall execute and deliver, in lieu thereof,
a new Warrant of like tenor.
 
14. Warrant Agent.  The Company may, by written notice to each Holder of a
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) upon the exercise of the Warrants pursuant to Section 3, exchanging
Warrants pursuant to Section 13, and replacing Warrants pursuant to Section 14,
or any of the foregoing, and thereafter any such issuance, exchange or
replacement, as the case may be, shall be made at such office by such agent.
 
15. Remedies.  The Company stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant may not
be adequate, and that such terms may be specifically enforced by a decree for
the specific performance of any agreement contained herein or by an injunction
that may be sought against a violation of any of the terms hereof or otherwise.
 
16. No Rights as Stockholder.  This Warrant does not entitle the Holder hereof
to any voting rights or other rights as a stockholder of the Company prior to
the exercise hereof.
 
17. Negotiability, etc.  Subject to Section 2 above, this Warrant is issued upon
the following terms, to all of which each Holder or owner hereof by the taking
hereof consents and agrees:
 
(a)   subject to the provisions hereof, title to this Warrant may be transferred
by endorsement (by the Holder hereof executing the form of assignment at the end
hereof) and delivery in the same manner as in the case of a negotiable
instrument transferable by endorsement and delivery;
 
(b) subject to the foregoing, any person in possession of this Warrant properly
endorsed is authorized to represent himself as absolute owner hereof and is
empowered to transfer absolute title hereto by endorsement and delivery hereof
to a bona fide purchaser hereof for value; each prior taker or owner waives and
renounces all of his equities or rights in this Warrant in favor of each such
bona fide purchaser and each such bona fide purchaser shall acquire absolute
title hereto and to all rights represented hereby; and
 
(c)   until this Warrant is transferred on the books of the Company, the Company
may treat the registered Holder hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
 
18. Entire Agreement; Successors and Assigns.  This Warrant constitutes the
entire contract between the parties relative to the subject matter hereof.  This
Warrant supersedes any previous agreement among the parties with respect to the
subject matter hereof.  The terms and conditions of this Warrant shall inure to
the benefit of and be binding upon the respective permitted executors,
administrators, heirs, successors and assigns of the parties.  Nothing in this
Warrant, expressed or implied, is intended to confer upon any party, other than
the Holder and the Company, any rights, remedies, obligations or liabilities
under or by reason of this Warrant.
 
19. Governing Law; Jurisdiction.  This Warrant shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of law.  Each of the Holder and the Company hereby
irrevocably consents and submits to the jurisdiction of any New York State or
United States Federal Court sitting in the State of New York, County of New
York, over any action or proceeding arising out of or relating to this Warrant
and irrevocably consents to the service of any and all process in any such
action or proceeding in the manner for the giving of notices at its address
specified in Section 22.  Each of the Holder and the Company further waives any
objection to venue in the State of New York, County of New York and any
objection to an action or proceeding in such state and county on the basis of
forum non conveniens.  Each of the Holder and the Company also waives any right
to trial by jury.
 
20. Headings.  The headings of the sections of this Warrant are for convenience
and shall not by themselves determine the interpretation of this Warrant.
 
21. Notices.  Any notice or other communication required or permitted to be
given hereunder (each a “Notice”) shall be given in writing and shall be made by
personal delivery or sent by courier or certified or registered first-class mail
(postage pre-paid), addressed to a party at its address shown below or at such
other address as such party may designate by three days’ advance Notice to the
other party.
 
Any Notice to the Holder shall be sent to the address for such Holder set forth
on books and records of the Company.Any Notice to the Company shall be sent to
the address set forth above.  Each Notice shall be deemed given and effective
upon receipt (or refusal of receipt).
 
22. Severability.  Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be deemed prohibited or invalid under
such applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or any other provision of this
Warrant.
 
23. Amendments and Waivers.  Any provision of this Warrant may be amended and
the observance of any provision of this Warrant may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Holders of a majority of the
Warrants then outstanding.  Any amendment or waiver effected in accordance with
this Section 23 shall be binding upon each Holder of a Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
24. Construction.  Words (including capitalized terms defined herein) in the
singular shall be held to include the plural and vice versa as the context
requires.  The words “herein”, “hereinafter”, “hereunder” and words of similar
import used in this Warrant shall, unless otherwise stated, refer to this
Warrant as a whole and not to any particular provision of this Warrant.  All
references to “$” in this Warrant and the other agreements contemplated hereby
shall refer to United States dollars (unless otherwise specified
expressly).  Any reference to any gender includes the other genders.
 
 

Dated:                                
OHR PHARMACEUTICAL, INC.
                      By:           Name:           Title:     Attest:          
 

 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF SUBSCRIPTION
 
(To be signed only upon exercise of Warrant)
 
To:  OHR PHARMACEUTICAL, INC.
 


 
The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder,     *    shares of Common Stock of Ohr Pharmaceutical, Inc., and
herewith makes payment of $__________ or, subject to satisfaction of the
conditions set forth in Section 3.5 of the Warrant, [by initial here _____]
Holder elects to exercise under the Net Issue Exercise provisions of the
Warrant, and requests that the certificates for such shares be issued in the
name of, and delivered to, ___________________, whose address is
_______________________.
 
The undersigned represents that the undersigned is acquiring such securities for
its own account for investment and not with a view to or for sale in connection
with any distribution thereof (except for any resale pursuant to, and in
accordance with a valid registration statement effective under the Securities
Act of 1933).
 
Dated:
 

       
(Signature must conform in all respects to the name of the Holder as specified
on the face of the Warrant)
               
(Address)
 

 
*  Insert here the number of shares called for on the face of the Warrant (or,
in the case of a partial exercise, the portion thereof as to which the Warrant
is being exercised).
 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF ASSIGNMENT
 
(To be signed by the Holder only upon transfer of Warrant)
 


For value received, the undersigned hereby sells, assigns and transfers unto
_________________________ the right represented by the within Warrant to
purchase _________ shares of Common Stock of Ohr Pharmaceutical, Inc. to which
the within Warrant relates, and hereby does irrevocably constitute and appoint
______________________________ Attorney to transfer such right on the books of
Ohr Pharmaceutical, Inc. with full power of substitution in the premises.  The
Warrant being transferred hereby is one of the Warrants issued by Ohr
Pharmaceutical, Inc. as of [            ].
 
 

Dated:                        
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
                           
(Address)
 

_______________________________
Medallion signature guaranteed by a bank
or trust company having its
principal office in New York City
or by a Member Firm of the New
York Stock Exchange
or American Stock Exchange
 
 

--------------------------------------------------------------------------------